Name: 94/676/EC: Commission Decision of 18 October 1994 concerning the additional financial aid from the Community for the operations of the Community reference laboratory for classical swine fever (Hanover Veterinary School, Hanover, Germany)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  EU finance;  agricultural activity;  political framework;  Europe;  means of agricultural production
 Date Published: 1994-10-19

 Avis juridique important|31994D067694/676/EC: Commission Decision of 18 October 1994 concerning the additional financial aid from the Community for the operations of the Community reference laboratory for classical swine fever (Hanover Veterinary School, Hanover, Germany) Official Journal L 268 , 19/10/1994 P. 0031 - 0031 Finnish special edition: Chapter 3 Volume 61 P. 0178 Swedish special edition: Chapter 3 Volume 61 P. 0178 COMMISSION DECISION of 18 October 1994 concerning the additional financial aid from the Community for the operations of the Community reference laboratory for classical swine fever (Hanover Veterinary School, Hanover, Germany) (94/676/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 July 1990 on expenditure in the veterinary field (1), as last amended by Commission Decision 94/370/EC (2), and in particular Article 28 thereof, Whereas the task of liaising between the laboratories responsible in the Member States for diagnosing classical swine fever was, by Council Decision 81/859/EEC of 19 October 1981 on the designation and operation of a liaison laboratory for classical swine fever, entrusted to the Institut fuer Virologie der Tieraerztlichen Hochschule Hannover, Germany (3); whereas Article 5 of Decision 81/859/EEC restricted the task of liaising to a period of five years; Whereas the duration of the measures established by Decision 81/859/EEC was extended for a further period of five years by Decision 87/65/EEC (4); whereas the measures adopted by this Decision were terminated in February 1993; Whereas by Decision 93/384/EEC (5), the Institute of Virology, Hanover Veterinary School has been confirmed as the Community reference laboratory for classical swine fever; Whereas a contract has been made between the European Community and the Institute of Virology of the Hanover School in accordance with Decision 93/667/EEC concerning the financial aid from the Community for the operations of the Community reference laboratory for classical swine fever (6); whereas this contract should be extended to enable the reference laboratory to carry out the functions and duties provided for in Annex VI of Directive 80/217/EEC; Whereas Community financial aid should be provided for a further period of one year; whereas this will be reviewed with a view to extension prior to expiry of this period; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Community shall provide additional financial assistance to the Community reference laboratory for classical swine fever up to a maximum of ECU 130 000. Article 2 1. To meet the objectives of Article 1, the contract provided for in Decision 93/667/EC shall be extended for a period of one year. 2. The Director-General of Directorate-General for Agriculture shall be authorized to sign the addendum to the contract on behalf of the Commission of the European Communities. 3. The financial aid provided for in Article 1 shall be paid to the reference laboratory in accordance with the terms of the contract provided for in Decision 93/667/EC. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 October 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 168, 2. 7. 1994, p. 31. (3) OJ No L 319, 7. 11. 1981, p. 20. (4) OJ No L 34, 5. 2. 1987, p. 54. (5) OJ No L 166, 8. 7. 1993, p. 34. (6) OJ No L 303, 10. 12. 1993, p. 32.